DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  Election/Restrictions
Claims 10 through 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/21. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2020/0294961) in view of Zommer (US 2013/0328204)
 Regarding claim 1.
  Mita teaches a method for fabricating semiconductor die with die-attach preforms, comprising: applying an uncured die-attach paste material (10) to a surface of a forming substrate (B) to form one or more die-attach preforms (paragraph 34-36), the surface of the forming substrate (B) formed from a hydrophobic material (paragraph 33); 
 Mita does not teach curing the paste material.
 Zommer teaches a method for fabricating semiconductor die with die-attach preforms, comprising: applying an uncured die-attach paste material (16) to a surface of a forming substrate (9) to form one or more die-attach preforms (19) (fig 8), curing the one or more die-attach preforms (fig 10); performing one or more planarization processes (18) on the one or more die-attach preforms (fig 8); and bonding a second surface of the semiconductor die (23) to at least one die-attach preform of the one or more die-attach preforms (20) (fig 14).
 It would have been obvious to one of ordinary skill in the art to planarize in order to create a level surface that will form an intimate connection with the semiconductor device and curing will result in a denser form ready for sintering, bringing individual silver particles into contact with each other (Zommer fig 9,10) so that sintering will cause the individual particles to bond (fig 11). 
 Regarding claim 2.
Mita teaches the one or more die-attach preforms comprise one or more sintered silver preforms (paragraph 23).
 Regarding claim 4.
Mita teaches coupling the semiconductor die (C) to a product substrate (S) by bonding the die-attach preform (11) to the product substrate (S) (fig 5b) (paragraph 63).
 Regarding claim 7.
Mita teaches at least one die-attach preform (12) substantially conforms to a shape and size of the second surface of the semiconductor die (C) (fig 5b). 
  Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2020/0294961) in view of Zommer (US 2013/0328204) as applied to claim 1 and further in view of Brandenburg (US 2005/0014312)
Regarding claim 3.
Mita teaches bonding the second surface of the semiconductor die (C) to the at least one die attach preform comprises applying heat to the at least one die attach preform (paragraph 59).
Mita does not teach a heating element.
Brandenburg teaches a heating element (116) disposed within a handling tool (200) (fig 2) (paragraph 18).
It would have been obvious to one of ordinary skill in order to provide thermal energy to the system.
Regarding claim 5.
Mita teaches coupling the semiconductor die (C) to a product substrate (S) by bonding the die-attach preform (12) to the product substrate (S) comprises: applying heat to the at least one die-attach preform bonded to the second surface of the semiconductor die (C) (paragraph 62) (fig (5a,b) 
 Mita does not teach a heating element.
Brandenburg teaches a heating element (116) disposed within a handling tool (200) (fig 2) (paragraph 18).
It would have been obvious to one of ordinary skill in order to provide thermal energy to the system. 
  Allowable Subject Matter
Claims 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach:
   A method for fabricating semiconductor die with die-attach preforms, comprising: applying an uncured die-attach paste material to a surface of a forming substrate to form one or more die-attach preforms, the surface of the forming substrate formed from a hydrophobic material; curing the one or more die-attach preforms; performing one or more planarization processes on the one or more die-attach preforms; coupling a first surface of a semiconductor die to a handling tool; and bonding a second surface of the semiconductor die to at least one die-attach preform of the one or more die-attach preforms. Wherein the one or more planarization processes are performed by at least one of a precision lathe, a precision mill, or a diamond turning machining tool.
 	A method for fabricating semiconductor die with die-attach preforms, comprising: applying an uncured die-attach paste material to a surface of a forming substrate to form one or more die-attach preforms, the surface of the forming substrate formed from a hydrophobic material; curing the one or more die-attach preforms; performing one or more planarization processes on the one or more die-attach preforms; coupling a first surface of a semiconductor die to a handling tool; and bonding a second surface of the semiconductor die to at least one die-attach preform of the one or more die-attach preforms. Wherein applying an uncured die-attach paste material to a forming substrate to form one or more die-attach preforms comprises: disposing a stencil on a forming substrate; applying an uncured die-attach paste material on top of the stencil; and removing the stencil to form one or more die-attach preforms.  
 A method for fabricating semiconductor die with die-attach preforms, comprising: applying an uncured die-attach paste material to a surface of a forming substrate to form one or more die-attach preforms, the surface of the forming substrate formed from a hydrophobic material; curing the one or more die-attach preforms; performing one or more planarization processes on the one or more die-attach preforms; coupling a first surface of a semiconductor die to a handling tool; and bonding a second surface of the semiconductor die to at least one die-attach preform of the one or more die-attach preforms. Wherein coupling the first surface of the semiconductor die to the handling tool comprises: applying a suction force through a vacuum port disposed in a surface of the handling tool with one or more vacuum sources; and coupling the first surface of the semiconductor die to the handling tool via the suction force. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817